Citation Nr: 0829766	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
joint disease, left knee.

2.  Entitlement to service connection for degenerative joint 
disease, left knee, to include as secondary to service-
connected residuals of injury to coccyx with thoracic muscle 
spasm and right foot muscle pain and cramping.

3.  Entitlement to service connection for degenerative joint 
disease, right knee, to include as secondary to service-
connected residuals of injury to coccyx with thoracic muscle 
spasm and right foot muscle pain and cramping.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected residuals of injury 
to coccyx with thoracic muscle spasm and right foot muscle 
pain and cramping.

5.  Entitlement to service connection for muscle spasms of 
the cervical spine , to include as secondary to service-
connected residuals of injury to coccyx with thoracic muscle 
spasm and right foot muscle pain and cramping.

6.  Entitlement to service connection for tension headaches, 
to include as secondary to service-connected residuals of 
injury to coccyx with thoracic muscle spasm and right foot 
muscle pain and cramping.

7.  Entitlement to service connection for depression, to 
include as secondary to service-connected residuals of injury 
to coccyx with thoracic muscle spasm and right foot muscle 
pain and cramping.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board also notes that the appellant requested a travel 
Board hearing in connection with the current claims.  The 
veteran subsequently withdrew her request for a travel Board 
hearing in February 2008.

The issues of entitlement to service connection for 
degenerative joint disease of the knees; hypertension; muscle 
spasms of the cervical spine; and tension headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied 
service connection for a left knee disorder, finding that 
there was no evidence of a current left knee disorder.  The 
veteran was notified of this decision in October 1993 and did 
not file an appeal.

2.  The evidence submitted subsequent to the September 1993 
rating decision is not duplicative or cumulative of 
previously considered evidence and it raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the left knee.

3.  The veteran's low back pain due to her service-connected 
residuals of injury to coccyx with thoracic muscle spasm 
contributes to her diagnosed depression.


CONCLUSIONS OF LAW

1.  The September 1993 decision of the RO denying entitlement 
to service connection for a left knee disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease of the left knee.  38 U.S.C.A. § 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  Depression is proximately due to, the result of, or 
permanently aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen

In a September 1993 rating decision, the RO denied service 
connection for a left knee disorder finding that no current 
left knee disorder existed.  The veteran was notified of this 
decision in October 1993.  The evidence of record at the time 
of the September 1993 rating decision included the veteran's 
service medical records and a VA Compensation and Pension 
general medical examination report dated in August 1993.

The appellant did not file an appeal of the September 1993 
rating decision and it became final based on the evidence of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 
Vet.App. 456, 460 (2007).  In cases such as this, where the 
claim to reopen is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the September 1993 RO rating decision, in 
October 2004 the appellant filed an application to reopen her 
claim of entitlement to service connection for a left knee 
disorder.  

The medical records submitted subsequent to the September 
1993 RO rating decision raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a left knee disorder.  In April 2007 the 
veteran was afforded a VA C&P examination.  After examination 
the veteran was diagnosed with degenerative joint disease of 
the left knee.  In light of the basis for the RO's September 
1993 determination, the VA C&P examination report is both new 
and material and raises a reasonable possibility of 
substantiating the veteran's claim for service connection 
and, therefore, the claim of entitlement to service 
connection for a left knee disorder is reopened.  38 C.F.R. § 
3.156(a).

As the claim for service connection for a left knee disorder 
has been reopened the Board will not discuss whether proper 
notice regarding reopening was issued.


II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran seeks entitlement to service connection for 
depression, to include as secondary to service-connected 
residuals of injury to coccyx with thoracic muscle spasm.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for depression or any 
other psychiatric disorder.  In post service VA treatment 
notes dated in January and February 2004, the veteran was 
diagnosed with depression secondary to pain.

The veteran was afforded a VA C&P examination in May 2004 in 
regard to her claim of entitlement to service connection for 
depression.  The veteran denied any history of psychiatric 
hospitalizations or outpatient treatment.  The examiner noted 
that the veteran's medical records revealed that the veteran 
was prescribed medication for her anxiety in March 2001, was 
noted to have emotional problems in February 2004, and that 
the veteran's primary care physician noted that the veteran 
was experiencing depression secondary to pain.  After 
examination, the veteran was diagnosed with adjustment 
disorder with depressed mood.  However, the examiner did not 
render an opinion on the etiology of the veteran's condition.  
In an addendum to the examination, dated in July 2004, the 
examiner rendered the opinion that if the veteran's chronic 
low back pain, muscle spasms, and severe headaches could be 
traced back to the veteran's service-connected condition, 
then they would contribute to her depression.

The Board notes that the veteran is currently service 
connected for residuals of an injury to the coccyx with 
thoracic muscle spasm.  As such, the veteran's back pain has 
been associated with the veteran's service.

In light of the above evidence, the Board finds that service 
connection for the veteran's depression is warranted.  The 
veteran is currently diagnosed with depression and the 
medical evidence relates the veteran's depression to her 
chronic back pain.  Accordingly, service connection for 
depression is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  



ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for degenerative 
joint disease, left knee, and the petition to reopen that 
claim is granted. 

Entitlement to service connection for depression, to include 
as secondary to service-connected residuals of injury to 
coccyx with thoracic muscle spasm, is granted.


REMAND

The veteran seeks entitlement to service connection for 
degenerative joint disease of the right and left knee, 
hypertension, tension headaches, and muscle spasms of the 
cervical spine, all to include as secondary to service-
connected residuals of injury to coccyx with thoracic muscle 
spasm and right foot muscle pain and cramping.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

In April 2007 the veteran was afforded a VA C&P examination 
in regard to her claims of service connection for her right 
and left knee degenerative joint disease.  The examiner 
rendered the opinion that veteran's degenerative joint 
disease of the right and left knees was not directly 
connected to her service-connected disabilities.  However, 
the examiner failed to render an opinion on whether the 
veteran's service-connected disabilities permanently 
aggravated the veteran's degenerative joint disease of the 
right and left knees or whether either knee was directly 
related to service.  In that regard, it is noted that the 
service treatment records include references to assessment 
for a left knee injury that was diagnosed as muscular strain.  
As such, the Board has no discretion and must remand the 
claims.

The veteran was afforded a VA C&P examination in April 2007 
in regard to her claim of entitlement to service connection 
for hypertension.  The veteran reported that she believed her 
hypertension was caused by her service-connected coccyx with 
thoracic muscle spasm, right foot pain, and lipoma on the 
left leg.  She states that when she is in pain her blood 
pressure rises.  The examiner indicated that the first 
diagnosis for hypertension was rendered around 1999.  The 
examiner rendered the opinion that the veteran's hypertension 
was not due to her service-connected coccyx with thoracic 
muscle spasm, right foot pain, or lipoma on the left leg.  
The examiner stated that he was "[u]nable to estimate any 
aggravation of hypertension by her pain."  It is unclear, 
however, whether the veteran was opining that there was a 
temporary aggravation or flare-up of her hypertension as a 
result of her service-connected disabilities or whether the 
examiner was opining that there was permanent aggravation.  
Another opinion should therefore be obtained on remand.  

The veteran was afforded a VA C&P examination in May 2004 in 
regard to her claims of entitlement to service connection for 
muscle spasms of the cervical spine and headaches.  The 
veteran indicated that she believed that her muscle spasms of 
the cervical spine were due to her service-connected 
residuals of an injury to the coccyx with thoracic muscle 
spasm, lipoma, right foot pain and cramping.  After 
examination, the examiner diagnosed the veteran with cervical 
spine strain with muscle spasms and headaches.  The examiner 
indicated that he could not associate the veteran's cervical 
strain with muscle spasms or headaches to the veteran's 
service-connected coccyx injury with thoracic spasms.  
However, the examiner did not render an opinion on whether 
the veteran's cervical strain with muscle spasms or headaches 
were aggravated by any service-connected condition or 
directly related to service and the veteran's cervical 
myospasm and complaints of headaches in service.  
Accordingly, the claims must be remanded for an opinion to be 
rendered regarding whether the veteran's cervical strain with 
muscle spasms and/or headaches are related to her active 
service.

In addition, VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body. Accordingly, the RO 
should request all VA treatment records from the Tampa VAMC 
dating from August 17, 2005, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining 
to the veteran that are dated from 
August 17, 2005, to the present.  Also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand provided 
that any necessary authorization forms 
are completed.  

2.  The veteran should be afforded 
appropriate examinations to assess her 
claims for service connection for 
degenerative joint disease of the right 
and left knee, hypertension, muscle 
spasms of the cervical spine, and 
tension headaches.  The claims folder 
must be made available to the 
examiner(s) for review as part of the 
examination process.  The examiner(s) 
are asked to provide an opinion whether 
it is at least as likely as not (a 
50 percent probability or greater) that 
the veteran's degenerative joint disease 
of the right and left knee, 
hypertension, muscle spasms of the 
cervical spine, and/or tension headaches 
are related to her military service; or, 
are caused or permanently aggravated by 
her service-connected disabilities.  The 
examiner's attention is directed to the 
undated service treatment record 
diagnosing cervical myospasm, the August 
1987 service treatment record diagnosing 
left knee muscular strain and complaints 
of headaches in the service medical 
records.  A complete rationale for all 
opinions expressed must be provided.

3.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted in full, the veteran and her 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


